                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

GREGORY ROSE                                                                           PLAINTIFF
#34800

v.                                NO: 3:19-CV-00347-LPR

CATHERINE DEAN, et al.                                                             DEFENDANTS

                                              ORDER

       Plaintiff Gregory Rose (“Plaintiff”), in custody at the Mississippi County Detention Center,

filed this case pro se, without prepayment of the $400.00 filing fee or an Application to Proceed

Without Prepayment of Fees and Affidavit. (Doc. No. 1). To proceed with this action, Plaintiff

must either pay the statutory filing fee or complete an Application to Proceed Without Prepayment

of Fees and Affidavit within 30 days from the entry of this Order. If he does not do one or the

other within 30 days, his case will be dismissed without prejudice. LOCAL RULE 5.5(c)(2).

       Under the Prison Litigation Reform Act (“PLRA”), a prisoner who is permitted to file a

civil action in forma pauperis still must pay the full statutory filing fee. 28 U.S.C. § 1915(b)(1).

The cost for filing a new civil case is $400.00 which includes a $50 administrative fee that does

not apply to persons granted in forma pauperis status under 28 U.S.C. § 1915. The only question

is whether a prisoner will pay the entire filing fee at the initiation of the proceeding or in

installments over a period of time. Ashley v. Dilworth, 147 F.3d 715, 716 (8th Cir. 1998). Even

if a prisoner is without assets and unable to pay an initial filing fee, he will be allowed to proceed

with his 42 U.S.C. § 1983 claims, and the filing fee will be collected by the Court in installments

from the prisoner’s inmate trust account. 28 U.S.C. § 1915(b)(4). If the prisoner’s case is

subsequently dismissed for any reason, including a determination that it is frivolous, malicious,

fails to state a claim, or seeks monetary relief against a defendant who is immune from such relief,
the full amount of the filing fee will be collected, and no portion of this filing fee will be refunded

to the prisoner.

       To proceed in forma pauperis, the PLRA requires that Plaintiff submit a completed

Application to Proceed Without Prepayment of Fees and Affidavit, along with calculation sheets

prepared and signed by an authorized officer of the Mississippi County Detention Center.

        It is therefore ordered that:

       1.      Plaintiff must submit either (1) the statutory filing fee of $400, or (2) a properly

completed Application to Proceed Without Prepayment of Fees and Affidavit, with the required

calculation sheet signed by an authorized official of the facility at which he is confined, within

thirty (30) days of the entry date of this Order. If he does not do one or the other within 30 days,

his case will be dismissed without prejudice. LOCAL RULE 5.5(c)(2).

       2.      The Clerk shall send to Plaintiff an Application to Proceed Without Prepayment of

Fees and Affidavit and a filing fee calculation sheet.

       IT IS SO ORDERED this 4th day of December, 2019.



                                               Lee P. Rudofsky
                                               UNITED STATES DISTRICT JUDGE




                                                  2
